Order entered May 28, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00232-CV

                      ROSE TRADING, LLC, Appellant

                                       V.

                WEI WEI AND BRIAN HUNTER, Appellees

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-13-12859

                                   ORDER

      Before the Court is the May 27, 2021 unopposed motion of appellee Brian

Hunter for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to June 17, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE